Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 1 of 10




                                  Exhibit 2
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 2 of 10



                                                                        Page 1

    1                         UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
    2
    3                  Civil Action No. 20-60416-CIV- CANNON/HUNT
    4
    5      TOCMAIL INC., a Florida
           corporation,
    6
                             Plaintiff,
    7
           -vs-
    8
           MICROSOFT CORPORATION, a
    9      Washington corporation,
   10                    Defendant.
           __________________________________/
   11
   12
                               VIDEOTAPED DEPOSITION OF
   13                                 JASON ROGERS
                            TAKEN PURSUANT TO RULE 30(b)(6)
   14
   15
                                Tuesday, March 16, 2021
   16                            12:06 p.m. - 2:39 p.m.
   17
   18
                                   By videoconference
   19
   20
   21
   22
   23
   24
                             Stenographically Reported By:
   25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 3 of 10



                                                                          Page 14

    1




    9                  Q.      Okay.   The second sentence there says, "but
   10      attackers sometimes try to hide malicious URLs with
   11      seemingly safe links that are redirected to unsafe sites
   12      by forwarding service after the message has been
   13      received.        ATP's Safe Links feature proactively protects
   14      your users if they click such a link."                 If Safe Links
   15      users click "such a link," does Safe Links proactively
   16      protect them every time?
   17                  A.      Yes, so the problem that Safe Links was
   18      trying to solve, you know, particularly in 2015, was that
   19      we were detecting that a link in an e-mail was malicious
   20      but we were detecting it post delivery.                 And so at that
   21      point the mail was already in the user's inbox and it was
   22      difficult for us to apply that, you know, most current
   23      best reputation that we had on those URLs.                 And so Safe
   24      Links, you know, we wrapped those links inside of our own
   25      URL such that when a user would click on the Safe Links

                                       Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 4 of 10



                                                                      Page 15

    1      we were able to check the reputation of that URL at the
    2      time that the URL was clicked on, you know, in addition
    3      to what we had done at the time of delivery.
    4                        So yes, we would be able to apply our
    5      latest, you know, and greatest best reputation about that
    6      malicious URL at the time it was clicked on.
    7                  Q.    Okay.   So the statement "ATP's Safe Links
    8      feature proactively protects your users if they click
    9      such a link," that's a true statement?
   10                  A.    Yes, that's a true statement.
   11                  Q.    And the next sentence, "that protection
   12      remains every time that click the link," that's a true
   13      statement?
   14                  A.    Yeah.   So every time they click the link we
   15      check our latest and greatest reputation.             So we are
   16      constantly updating, you know, based on first-party and
   17      third-party reputation service.             Later, of course, we
   18      started sandboxing our own URLs to derive our own
   19      reputation.      But, yes, every time that the link was
   20      clicked on, whether it be, you know, 10 minutes after
   21      delivery or a year after delivery, we were able to apply
   22      our latest reputation to that click.
   23                  Q.    So where it says at the end of that one
   24      sentence, "if they click such a link," what does such a
   25      link refer to?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 5 of 10



                                                                      Page 16

    1                  A.      Refers to a link that was not malicious at
    2      the time of delivery but became malicious post delivery.
    3      So our reputation changed from the time that the e-mail
    4      was delivered until the time that the link was clicked
    5      on.
    6




                            I think they knew exactly what this meant,
   24      which was, you know, we will apply our best possible
   25      reputation at the time that the link is clicked on.              I

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 6 of 10



                                                                      Page 29

    1
    2




   20                      So in the case of the presentations that we
   21      would be doing in the context of security it would be an
   22      audience of security admins, sec house professionals --
   23      security officer professionals, sorry.
   24



                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 7 of 10



                                                                      Page 58

    1




   15                  Q.   Do you see in the middle there, it says,
   16      "Safe Links," and it says, "ensure document hyperlinks
   17      are harmless with ATP Safe Links?"
   18                  A.   Yes, I see that.
   19                  Q.   Do you agree with that statement that Safe
   20      Links ensures document hyperlinks are harmless?
   21                  A.   Yes.   So this is referring to the -- like I
   22      said, UPI integration with PowerPoint and Excel.             So yes,
   23      we are once again, able to every time that URL is clicked
   24      on check it against our kind of newest, latest, and
   25      greatest source of truth on URL reputation at the time

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 8 of 10



                                                                      Page 59

    1      that the links are clicked on in those documents.              So --
    2                  Q.   Is the -- sorry, go ahead.
    3                  A.   I said so, yes, that seems accurate.
    4




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 9 of 10



                                                                       Page 60

    1                                           but would reputation alone
    2      in itself be enough to ensure that hyperlinks are
    3      harmless?
    4                  A.   So once again, it's reputation from
    5      Microsoft first-party sources, reputation that we
    6      purchase from third-parties combined with reputation that
    7      we were at this point generating through sandboxing.              And
    8      so that's what it would have been applied at time of
    9      click from the mail.
   10                       I think what that statement was saying was
   11      that we are able to apply that protection to links inside
   12      of documents.     And then I'm sure that the top track went
   13      into that the documents didn't have to go through e-mail,
   14      everything we went through before.              So, yeah, I think the
   15      intend of that statement is accurate.
   16




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-2 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      10


                                                                      Page 61

   1
   2                  A.   So once again, it's the -- the context is,
   3      you know, we are talking to people whose job it is to be
   4      the IT admins for other companies.              So it's not only are
   5      they, you know, security professionals, IT admin
   6      professionals, but they are selling their services to
   7      other companies here.       So they are well aware of the
   8      context here.     So yes, within the context of this
   9      presentation and how this is being presented, I think
  10      that's, you know, to the audience being presented to --
  11                       MS. LOVETT:      Pardon me.
  12                  A.   -- seems extremely accurate.
  13




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
